Title: Thomas Jefferson to Patrick Gibson, 5 August 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello 
				  Aug. 5. 17.
          
          Your favor of July 14. was duly recieved with my acct annexed, which I believe is all right except that to the balance of 662.19 should be added an error of 10.D. in the account of Dec. 31. 1816. where the proceeds of the sale of 175. Bar. flour for 1581.75 is mis-entered as 1571.75 this error of the copyist is easily rectified. I believe also I have not yet been credited the charge of 31.D. ordered to be pd to Dufief but not actually paid, debited to me Aug. 4. 16 (see explanation in my lres of Feb. 9. & 17th Dufief’s letter inclosed to you, and yours of Feb. 13.)   I was surprised to learn by a letter of July 15. from mr Yancey that 3. hhds of my tobo remained  still at Lynchbg by failure of the promise of the boatmen; which however he said would go off in a few days. we have also a hogshead here which Johnson will take down the first swell of the river. be so good as to sell these on their arrival for what they will bring. I shall be obliged shortly to count on their proceeds in my draughts; as on my arrival at Poplar Forest, (to which I set out the day after tomorrow) I must draw in favor of mr Robertson for 800.D. and before my departure in favr of Saml Carr or order for about 150. or 160.D. my general view of the present state of my account is about thus.
          
            
              1817. 
              July 1.
              balce by acct rendered
              1.662
              .19
              1817. 
              June 27.
              Ordr favr Southall
              990
              .
            
            
              1816.
              Aug. 4.
              payment to Dufief charged.
              31
              .
              
              July 7.
              Note bk Virgi redeemd
              2000
              .
            
            
              
              Dec. 31.
              miscopying of article of 1581.75.
              10
              .
              
              
              Ord. to be drawn. Robertson
              800
              
            
            
              1817.
              July 9.
              note in bk US.
              3000
              .
              
              
              
              3790
              .
            
            
              
              
              4 hhds tobo to be yet sold suppose
              400
              .
              
              
              balance
              333
              .19
            
            
              
              
              2. Barrels condemnd flour. suppose
              20
              .
              
              
              
              4123
              .19
            
            
              
              
              
              4123
              .19
              
              
              
              
              
            
          
          on this will be the draught in favr of Sam Carr, amt not exactly known. I must also request you to send me a small bale of cotton the first time Johnson goes down. he will call on you for it. I shall not be able to replenish my funds until by 50. Bar. rent flour about 90. days hence, and perhaps some crops flour from hence. I expect to remain in Bedford till the middle of next month. consequently a blank stamp for my note in the bk US due Sep. 9. should be forwarded to me in Bedford, and the sooner the surer.   I am affectionately & respectfully yours
          Th:
				  Jefferson
        